Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al hereinafter Kumar (US 20180157532). 
Referring to Claim 1.  Kumar discloses a system comprising: an operation and maintenance control platform (VMS, refer to par 0054) that issues an operation request to a distributed consistency system (servers, VMS and servers communicates where the servers operates based on VMS commends and provide feedbacks, 0051, 0054 ) in a cluster and display an operating state of the distributed consistency system (display stats, refer to par 0058); and a decider module (HMS, hardware agents, refer to par 0054) that determines deciding information for processing the operation request and sends the deciding information to the operation and maintenance control platform (obtain the stats and send to VMS, and also, based on the determined information, see table 1, identify type of events: refer to par 0056 and sent the deciding information, refer to par 0054), wherein the deciding information for processing the operation request is determined based 

Referring to Claim 2.  Kumar disclosed the system according to claim 1, Kumar discloses wherein the system further comprises: a monitoring module (OOB plug in, refer to par 0091), located on a host in the cluster, that acquires monitoring data of a component module (vendor-specific plugin interface) serving as a module for coordinating and processing user requests in a respective host of the cluster (refer to par 0091); and a monitoring platform that collects the monitoring data acquired by the monitoring module, and display the monitoring data (HMS API, refer to par 0091).

Referring to Claim 3.  Kumar disclosed the system according to claim 2, Kumar discloses wherein the monitoring platform further generates alarm information according to the monitoring data, and send the alarm information to a user-side device (HMS provides the alarm information to user, refer to par 0054, 0058).

Referring to Claim 4.  Kumar disclosed the system according to claim 1, Kumar discloses wherein the decider module further determines an operation type corresponding to the operation 

Referring to Claim 5.  Kumar disclosed the system according to claim 4, Kumar discloses wherein the decider module further determines to permit an execution of an operation corresponding to the operation request in response to determining that the operation type is upgrading configuration information of the distributed consistency system (deployment is provisioned by user, refer to par 0190, including updating configuration information: workload domains such as updating capacity/security/configuration information, refer to par 0189, 0192, 0193, 0217)..

Referring to Claim 7.  Kumar disclosed the system according to claim 4, Kumar discloses wherein the decider module acquires a serial number of a newly added host in response to determining that the operation type is replacing a host deployed by the distributed consistency system, and establishes an association between the serial number of the newly added host and serial numbers of hosts not having been replaced in the distributed consistency system to form a new distributed consistency system (must acquire the serial number to manage the host, see par 


Referring to Claim 9.  Kumar discloses a method comprising: acquiring an operation request issued by a distributed consistency system (servers, refer to par 0051, 0054) in a cluster (HMS acquire event info, par 0054, where the event including event triggers); determining deciding information for processing the operation request (see table 1, identify type of events: refer to par 0056); and sending the deciding information to an operation and maintenance control platform (expose to the state changes to other resources, such as send to the PRM/VMS, refer to par 0054, 0056, refer to par Fig 5, 0086, 0089, 0182).

Referring to Claim 10.  Kumar disclosed the method of claim 9, Kumar discloses wherein the deciding information for processing the operation request is determined based on data consistency and availability of the distributed consistency system (deciding information to perform based on the event triggers information, refer to par 0054, which includes, firmware upgrade/update information/when firmware consistently fails, and on capacity, refer to par 0056, 0039, 0160, 0182, 0184, 0193: check for update versions).

Referring to Claim 11. Kumar disclosed the method according to claim 9, Kumar discloses wherein the determining deciding information for processing the operation request comprises: determining an operation type corresponding to the operation request (query for inventory, refer to par 0173); and determining deciding information for executing an operation corresponding to the operation type (HMS obtained the inventory information based determined what the operation in the query stated: such as identify any failures, and sent back, refer to par 0173, 0181).

Referring to Claim 12. Kumar disclosed the method according to claim 11, Kumar discloses wherein the deciding information for executing the operation corresponding to the operation type is determined based on an availability condition and a security condition of the distributed consistency system (event trigger is based on the state of the server systems/availability, and authorization such as authentication enable, and is provisioned by user, refer to par 0110, 0160, 0190, 0193).

Referring to Claim 13.  Kumar disclosed the method according to claim 11, Kumar discloses wherein the determining the deciding information for executing the operation corresponding to the operation type comprises: in response to determining that the operation type is upgrading configuration information of the distributed consistency system, determining to permit an execution for an operation corresponding to the operation request (deployment is provisioned by user, refer to par 0190, including updating configuration information: workload 

Referring to Claim 14.  Kumar disclosed the method according to claim 11, Kumar discloses wherein the determining the deciding information for executing the operation corresponding to the operation type comprises: selecting a host from the cluster for upgrading in response to determining that the operation type is upgrading services in the distributed consistency system (refer to par 0225, update configuration information, identify the unhealthy server/selecting the server, refer to par 0245).

Referring to Claim 16.  Kumar disclosed the method according to claim 11, Kumar discloses wherein the determining the deciding information for executing the operation corresponding to the operation type comprises: acquiring a serial number of a newly added host in response to determining that the operation type is replacing a host deployed by the distributed consistency system (must acquire the serial number to manage the host, see par 0184 as one of the properties acquired is serial number, 0177); and establishing an association between the serial number of the newly added host and serial numbers of hosts not having been replaced in the distributed consistency system to form a new distributed consistency system (any server in the system must acquire the properties, refer to par 0184, 0034 when discover the new hardware, refer to par 0075, 0244).

Referring to Claims 18-20 are rejected under similar rational as claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al hereinafter Kumar (US 20180157532) in view of Ananthanarayanan et al hereinafter Ananthanarayanan (US 20140149492). 
Referring to Claim 17.  Kumar disclosed the method according to claim 11. Although Kumar disclosed the invention substantially as claimed, Kumar did not explicitly disclosing “wherein the determining the deciding information for executing the operation corresponding to the operation type comprises: stopping an external service of the distributed consistency system in response to determining that the operation type is replacing a disk used by a designated host in the distributed consistency system; acquiring log information and snapshot data from another host 
Ananthanarayanan in analogous art, discloses “wherein the determining the deciding information for executing the operation corresponding to the operation type comprises: stopping an external service of the distributed consistency system in response to determining that the operation type is replacing a disk used by a designated host in the distributed consistency system (stop applications, refer to par 0103, 0373, 0377, 0389); acquiring log information and snapshot data from another host in the distributed consistency system (snap of images/backup, refer to par 0184); and resuming the external service after storing the log information and the snapshot data to a newly added disk (resume operations, after the replacement of disk occurs refer to par 0222).”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar and Ananthanarayanan because Ananthanarayanan’s teaching would allow the system of Kumar to control the cloud infrastructures and underlying network hardware/software components.   

Referring to Claim 8.  Claim is rejected under similar rational as claim 17.  







Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447